141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bobbi Michelle BRUNS, Appellant,v.LEECH LAKE RESERVATION HOUSING AUTHORITY, Appellee,Leech Lake RTC Members, in their official capacity; IHABoard of Commissioners; Martin Jennings; Rocky Papsadora;Eli Hunt; Daniel Brown; Myron Ellis; Jack Seelye; AlfredFairbanks; Sidney Jones; Kenneth Brown; Lillian Reese;Delores Larson; Esther Bogda; Mary Bebeau; Leech LakeReservation Tribal Council, Defendants.
No. 97-4201.
United States Court of Appeals, Eighth Circuit.
Submitted: April 7, 1998Filed: April 14, 1998

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Bobbi Michelle Bruns appeals the district court's1 dismissal for lack of subject matter jurisdiction her claim under Title VII, 42 U.S.C. §§ 2000e-2000e-17.  After a careful review of the record and the parties' submissions on appeal, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable John R. Tunheim, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota